843 S.W.2d 476 (1992)
HACHAR'S, INC., Petitioner,
v.
ENTERPRISE-LAREDO ASSOCIATES, Enterprise Development Associates, Meyer Steinberg, Robert James, Lone Star Mall Associates, Related Lone Star, Inc., and the Center Companies, Respondents.
No. D-2955.
Supreme Court of Texas.
December 16, 1992.
Rehearing Overruled January 20, 1993.
Richard G. Morales, Jr., Mark D. Willett, Laredo, Stephen D. Susman, James T. McCartt, Houston, for petitioner.
Emerson Banack, Jr., Keith E. Kaiser, San Antonio, A. Michael Ferrill, Laredo, Curtis L. Cukjati, San Antonio, for respondents.

DENIAL OF APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Petitioner Hachar's sued Enterprise-Laredo Associates and others ("Enterprise") for breach of a lease agreement and related DTPA violations. In a bench trial, the trial court rendered judgment for Hachar's that Enterprise breached the lease and violated the DTPA. The court of appeals reformed the judgment to delete additional damages awarded under the DTPA and affirmed the reformed judgment as to damages for breach of the lease only. 839 S.W.2d 822. In denying petitioner's application for writ of error, a majority of this court neither approves nor disapproves of the court of appeals' discussion of the DTPA as applied to the facts of this case. The application for writ of error is denied.